Citation Nr: 0601540	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  00-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for post-traumatic stress disorder from November 29, 
1999 to June 6, 2000.  

2.  Entitlement to an increased rating in excess of 70 
percent for post-traumatic stress disorder from June 7, 2000. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC assigned a 30 percent disability evaluation 
to the service-connected post-traumatic stress disorder 
(PTSD) from November 29, 1999, the date the RO&IC received 
the veteran's claim for increase.  By an October 2002 rating 
action, the RO&IC assigned a 70 percent evaluation to the 
service-connected PTSD, effective June 7, 2000, the date of a 
VA outpatient report reflecting an increase in severity of 
the veteran's PTSD symptoms.  

In February 2003, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU) to undertake additional 
development.  In October 2003, the Board remanded the 
veteran's claim to the RO&IC for further evidentiary 
development.  The requested development has been completed 
and the case has returned to the Board for appellate review. 

(The issue of entitlement to an increased rating in excess of 
70 percent for PTSD from June 7, 2000 will be addressed in 
the remand that follows the order of the decision below) 


FINDING OF FACT

From November 29, 1999 to June 6, 2000, the veteran's PTSD 
caused no more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD from November 29, 1999 to June 6, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or  lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in a September 2001 letter to the 
veteran, a May 2000 statement of the case, and supplemental 
statement of the cases, issued by the RO&IC in October 2002 
and October 2005.  In the September 2001 letter, the RO 
requested the veteran to identify all VA and non-VA medica 
providers that had treated him for his PTSD since November 
1998.  The RO advised the appellant that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  The RO listed all 
the clinical evidence, both private and VA, that they had 
received from the veteran in support of his claim for an 
increased evaluation for the service-connected PTSD.  
Further, the rating decision appealed and the statement of 
the case and supplemental statements of the cases, when 
considered collectively, discussed the pertinent evidence, 
provided the laws and regulations governing the appellant's 
increased evaluation claim for PTSD and essentially notified 
the claimant of the evidence needed to prevail.  The veteran 
responded throughout the duration of the appeal by informing 
the RO&IC of both private and VA medical evidence that would 
substantiate his claim for increase.   The duty to notify of 
necessary evidence and of the respective responsibilities, 
the veteran's and VA's, for obtaining or presenting that 
evidence has been fulfilled.  Thus, the RO&IC has satisfied 
the requirement to notify the claimant of which portion of 
the information and evidence, if any, was to be provided by 
the claimant and which portion, if any, would be obtained by 
VA on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, extensive VA and private 
treatment and examination reports and statements, submitted 
from the veteran, his spouse and representative, and records 
from the Social Security Administration are of record.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  This is 
especially so given that in March 2003, the Board undertook 
additional development with respect to the veteran's claim.  
Thereafter, in October 2003, the Board remanded the veteran's 
claim to the RO&IC for additional development.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  



II.  Relevant Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7 (2005). The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. 
38 C.F.R. § 4.3 (2005).

The RO&IC has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2005). 

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

III.  Factual Background

By an April 2000 rating decision, the RO&IC assigned a 30 
percent disability evaluation to the service-connected PTSD 
from November 29, 1999, the date the RO&IC received the 
veteran's claim for increase for his service-connected PTSD.  
By an October 2002 rating action, the RO&IC assigned a 70 
percent evaluation to the service-connected PTSD, effective 
June 7, 2000, the date of a VA outpatient report reflecting 
that the veteran was found to have been considerably disabled 
by a VA physician due to his PTSD symptoms.  

When seen in the VA outpatient clinic on December 29, 1999, 
the veteran reported having an increase in stress.  He 
related that he had been unemployed since the previous 
October.  The veteran indicated that he was depressed, which 
he thought was related to holidays or lack of money.  A 
mental status evaluation revealed that the veteran was 
distressed and anxious.  The veteran denied having any 
suicidal or homicidal ideation.  A diagnosis of PTSD was 
entered.  

When seen in the VA clinic on February 2, 2000, the veteran 
reported an increase in his self-esteem because he had 
obtained a job.  The veteran reported that he attended church 
and alcoholics and narcotics anonymous meetings.  He stated 
that he had experienced an increase in panic symptoms.  Upon 
mental status evaluation, the veteran denied any suicidal or 
homicidal ideation or plan.  His speech was coherent and of a 
normal rate and tone.  A diagnosis of PTSD was entered.  When 
the veteran returned to the VA clinic the following day, he 
indicated that he had been very anxious and "on edge" since 
his job the previous summer (the veteran cleaned the inside 
of gasoline tanks without proper protection).  The veteran 
stated that he stopped performing his job because he felt 
confused and afraid and, as a result, he was terminated .  
Since that time, the veteran described having severe panic 
attacks and an increase in irritability, nightmares and 
hypervigilance.  He clarified that he was not psychotic or 
paranoid, but that it was a learned response.  He reported 
having a severe claustrophobic feeling and panic attacks when 
in enclosed areas and exposed to gasoline/solvent odors, 
respectively.  The veteran was shown deep breathing and 
relaxation techniques to combat his panic attacks.  The 
examiner noted that the veteran demonstrated a reduction in 
anxiety during the interview and an increase in his self-
confidence.  The veteran reported that he had just started a 
new job.  His affect was noted to have been extremely anxious 
with a depressed mood; his symptoms were found to have been 
severe. 

During a March 2000 VA examination, the veteran related that 
he had previously been employed in a jail for ten years 
escorting inmates and also as a truck driver.  At the time of 
the examination, the veteran related that he was employed 
full-time as a truck driver and that he had missed little 
time from work.  He reported that he tried to avoid 
altercations with others, that he had never been fired from a 
job and that he tried hard to be a team player.  The veteran 
stated that his wife was a minister and that she kept busy 
with church work.  He indicated that he performed household 
chores and enjoyed sketching and painting.  The veteran had a 
high school diploma and had enrolled in some college courses.  
The appellant described himself as a loner, but admitted that 
he enjoyed fishing with a couple of friends.  The veteran 
complained of having fits of rage, which had extended into 
his driving.  He felt that because he was accountable for his 
company's truck, he had become more responsible in his 
personal driving.  The veteran described episodes where he 
sat and cried, but stated that the episodes were relieved 
with medication.  He indicated that if he avoided violent 
films, his nightmares of Vietnam decreased.  The veteran 
denied having any suicidal or homicidal ideation.   
 
Upon mental status evaluation by VA in March 2000, the 
veteran was neatly dressed, pleasant and cooperative.  His 
mood was anxious and his affect variable.  His speech was 
clear and relevant.  The veteran's concentration was good but 
he appeared to have some short memory impairment with regard 
to word recall.  The examiner noted that the appellant 
clearly lacked self-confidence.  Insight and judgement were 
good and adequate, respectively.  The veteran performed 
serial sevens correctly.  He did not demonstrate any 
impairment of abstract reasoning, obsessions, phobias, 
delusional thinking, or hallucinations.  The examiner entered 
diagnoses of chronic PTSD and major depression, recurrent.  A 
Global Assessment Functioning Score (GAF) of 62 was recorded.  
The VA examiner noted that the veteran had been married for 
twenty nine years, had two children, was employed full-time, 
had missed little time from work, had learned to avoid 
altercations, enjoyed painting, and had taken some college 
courses.  Overall, the examiner concluded that while the 
veteran experienced typical PTSD symptoms and depression, was 
learning to cope with his stress and used his medication 
successfully.  The VA examiner found the veteran to have been 
future oriented. 

IV.  Analysis

The Board finds, for reasons discussed below, that the 
veteran is not entitled to an increased evaluation greater 
than 30 percent for his PTSD for the period from November 29, 
1999 to June 6, 2000.  In reaching the foregoing conclusion, 
the Board notes that the VA clinical evidence of record for 
the period in question clearly demonstrates that the veteran 
experienced anxiety, a depressed mood, sleep impairment, 
flashbacks, nightmares, and irritability as a result of his 
PTSD.  While there is evidence that the veteran might have 
had some of the symptomatology needed for an increased 
evaluation of 50 percent under the rating criteria, such as 
disturbances in mood and some impairment in short-term memory 
and an anxious affect, there is no evidence of panic attacks 
more than once a week, impaired abstract thinking or 
circumstantial, circumlocutory, or stereotyped speech, or 
near-continuous depression affecting the ability to function 
independently.  Although the veteran reported experiencing 
severe panic attacks when seen in by VA in early February 
2000, their frequency was not reported and the appellant did 
not mention them when examined by VA the next month, March 
2000.  Furthermore, when seen in the VA outpatient clinic in 
early February 2000, the veteran's speech was of a normal 
rate and tone (see VA outpatient report, dated February 2, 
2000).  

While the veteran experienced some impairment in his work and 
social relationships during the period in question (i.e., he 
reported losing a job because he refused to continue cleaning 
gasoline tanks after he became confused and afraid of being 
exposed to harmful fumes), when evaluated by VA in March 
2000, he reported being employed full-time as a truck driver 
and stated that he had missed little time from work.  In 
addition, the fact also remains that during the period in 
question, the veteran maintained a good relationship with his 
wife and two children, attended church and enjoyed fishing 
with friends.  The VA examiner in March 2000 assigned the 
appellant a GAF score of 62.  In this regard, a GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Consequently, 
the Board finds that an increased evaluation in excess of 30 
percent is not warranted for the service-connected PTSD, 
effective from November 29, 1999 to June 6, 2000.  The GAF 
score of 62 assigned by VA in March 2000 supports this 
conclusion.  That score reflects "mild" impairment in 
social and occupation functioning, which is not commensurate 
with a higher degree of social and industrial impairment as 
required for the assignment of a 50 percent or higher 
disability evaluation.  Consequently, the Board finds that no 
more than a 30 percent rating is warranted for PTSD from 
November 29, 1999 to June 6, 2000. 




V.  Conclusion

As the preponderance of the evidence is against the instant 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, in 
evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  As indicated above, 
during a March 200 VA examination, the veteran indicated that 
he was employed full-time as a truck driver and that he had 
not missed a lot of time from work.  Therefore, the Board 
will not consider the question of entitlement to an 
extraschedular evaluation with respect to the instant claim 
on appeal.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD, for the period from November 29, 1999 to June 6, 
2000, is denied.


REMAND

Concerning his claim for an increased rating in excess of 70 
percent for PTSD from June 7, 2000, the Board notes that upon 
examination by VA in October 2001, the veteran reported being 
hypervigilant during the previous months.  He also indicated 
that he experienced panic attacks, the frequency of which was 
not provided, difficulty in social situations and having 
violent impulses.  The veteran informed the examiner that he 
had stopped working as a truck driver in June 2000 because he 
underwent a hernia repair and because he drank alcohol and 
had suicidal depression.  The veteran felt that he was unable 
to continue with work because of the stress and an increase 
in his physical problems over the previous six to seven 
months.  He described having panic attacks and difficulty 
entering social situations, such as shopping areas with his 
wife.  The veteran indicated that he had been involved in 
some violent disputes with other individuals but he did not 
provide any specific details.  The veteran's violent symptoms 
were noted to have been controlled with medication.  While a 
mental status examination of the appellant was not performed 
by VA in October 2001, the examiner concluded that his PTSD 
had increased and that it was severe.  The examiner assigned 
the veteran a Global Assessment Functioning (GAF) score of 20 
based on the appellant's rage reactions with violent impulses 
and the possibility that he might hurt others or himself when 
he was in "that mood."  A GAF score of 20-30 indicates some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death, frequency volent, manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)].  

In contrast to the clinical picture provided above, more 
recent VA outpatient reports reflect that the veteran 
participated in group therapy sessions with good 
communication skills, that he continued to demonstrate an 
anxious and depressed affect, and that his PTSD symptoms were 
found to have been moderate (italics added) to severe (see VA 
outpatient reports, dated in November 2004 and January, 
February, March and April 2005).  When seen in the VA 
outpatient clinic in early December 2004, the veteran's 
speech and cognition were noted to have been coherent and 
intact, respectively.  He denied having any suicidal or 
homicidal ideations (see VA outpatient report, dated December 
7, 2004).  In addition, the veteran reported that he was 
"doing relatively and fairly well" when seen in the VA 
clinic in March and April 2005, respectively (see VA 
outpatient reports, dated March 22, 2005 and April 5, 2005, 
respectively).  

Given that much time has passed since the October 2001 VA 
examination, when the veteran was assigned a GAF score of 20 
and a mental status examination was not performed, in 
conjunction with more recent VA clinical records, suggesting 
some improvement in the appellant's PTSD symptomatology, the 
Board finds that the veteran should be scheduled for another 
VA psychiatric examination to determine the current severity 
of the service-connected PTSD.

Accordingly, this case is REMANDED to the RO&IC for the 
following actions: 

1.  The RO&IC should review the claims 
files and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103(a) 
(West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2005).  The veteran should be 
specifically told of what is required to 
substantiate his claim for an increased 
rating in excess of 70 percent for PTSD 
from June 7, 2000, and of the information 
or evidence he should submit, as well as 
the information or evidence that VA will 
yet obtain, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).  

2.  The RO&IC should contact the 
appellant and request that he identify 
the names, address, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD at any time since June 2000.  
With any necessary authorization from the 
appellant, the RO&IC should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

3.  Thereafter, the RO&IC should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
The psychiatrist should assign a GAF 
score and explain the significance of the 
score in terms of social and industrial 
impairment.  The RO&IC also should 
provide the examiner with copy of the 
psychiatric rating criteria, and findings 
should be made that are responsive to the 
rating criteria with respect to the 
service-connected PTSD only.  The 
examiner should explain the rationale for 
all opinions given.  The claims files, 
with any evidence obtained pursuant to 
the request above, must be reviewed by 
the examiner in conjunction with the 
examination.  Prior to scheduling the 
examination, the RO&IC should advise the 
veteran of the date, time, and location 
of the scheduled examination.  The RO&IC 
should also advise the appellant that 
failure to report for the examination can 
result in a denial of his claim under 
38 C.F.R. § 3.655(b).  All notices to and 
communications (or efforts at 
communication) with the veteran must be 
documented in the claims files.  

4.  In the event that the veteran does 
not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the RO&IC 
should adjudicate the issue of 
entitlement to an increased rating in 
excess of 70 percent for PTSD from June 
7, 2000.  

6.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  If the veteran has not reported 
for the scheduled examination, the 
supplemental statement of the case should 
include the provisions of 38 C.F.R. 
§ 3.655 and an explanation of the 
regulations application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO&IC.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO&IC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


